— Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County, imposed March 23, 1979, upon his conviction of criminal sale of a controlled substance in the third degree, upon his plea of guilty, the sentence being a term of imprisonment *704of four years to life. Sentence modified, as a matter of discretion in the interest of justice, by reducing the minimum period of incarceration to two years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated. Hopkins, J. P., Rabin, Margett and O’Connor, JJ., concur.